Citation Nr: 0723495	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  99-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served on active duty from April 1987 to August 
1988.  He also had a period of active duty for training 
(ACDUTRA) from April 12 to July 14, 1992.

In February 1999, the RO declined to reopen the appellant's 
previously denied claim for service connection for diabetes 
mellitus.  He appealed to the Board of Veterans' Appeals 
(Board).

In August 2000, the Board remanded the appellant's case in 
order to afford him a Board hearing at the RO.  He withdrew 
his request for that hearing in February 2001, and the case 
was returned to the Board in July 2002.

In September 2002, the Board found that new and material 
evidence had been received to reopen the appellant's claim.  
The Board ordered internal development with respect to the 
underlying merits of the claim, and additional evidence was 
received.  However, in May 2003 the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that had permitted the Board to obtain and review new 
evidence without obtaining a waiver from the appellant.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, in September 2003, the 
Board again remanded the claim.  The case was returned to the 
Board in June 2005, and the appellant testified at a hearing 
held before the undersigned Veterans Law Judge in Washington, 
D.C. in September 2005.

In November 2005, the Board denied the appellant's claim on 
the merits.  The Board also denied a subsequent motion for 
reconsideration.  The appellant appealed the Board's November 
2005 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2007, the parties to the 
appeal filed a joint motion asking the Court to vacate and 
remand the Board's decision.  The Court granted the motion in 
April 2007.  The case is now presented for the Board's 
further consideration.

For the reasons set forth below, this matter is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on his part.


REMAND

In the joint motion filed with the Court, the parties to this 
appeal agreed that the Board's November 2005 decision was 
deficient because (1) it did not appear that all of the 
appellant's service medical records had been obtained, 
including (a) a narrative of the type typically associated 
with a Medical Evaluation Board (MEB) and (b) records 
pertaining to the appellant's apparent referral to a Physical 
Evaluation Board (PEB), and (2) the Board neglected to 
consider the provisions of 38 C.F.R. § 3.1(m).  In light of 
the parties' agreement that further evidentiary development 
is necessary, a remand is required.  38 C.F.R. § 19.9 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Conduct a thorough search for any 
additional service medical records for the 
appellant that may exist including, but not 
limited to, any narrative(s) associated with 
the MEB's findings in November 1992 and 
records pertaining to the appellant's 
apparent referral to a PEB.  Efforts to 
obtain the evidence should be fully 
documented in the claims file, and should be 
discontinued only if it is concluded that 
the evidence sought does not exist or that 
further efforts to obtain the evidence would 
be futile.  38 C.F.R. § 3.159(c)(2).  Any 
information or evidence obtained must be 
associated with the record on appeal.

2.  Thereafter, take adjudicatory action on 
the claim here in question.  In so doing, 
take into consideration the provisions of 
38 C.F.R. § 3.1(m).  If the benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the 
appellant and his representative.  The SSOC 
should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§ 3.1(m).

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


